Per Curiam.
If an appellant cannot procure the stenographer’s minutes in time to serve a proposed ease on appeal within the time allowed for that purpose he should, before the expiration of such time, procure an extension thereof. Failure to do so constitutes a default. In this case appellant, although unable to procure the minutes, is in default and can only be relieved therefrom on payment of costs. Present —■ Cochrane, P. J., Van Kirk, Hinman, McCann and Davis, JJ. Motion granted, with ten dollars costs, unless the appellant perfects his appeal on or before October 15,1927, and pays said costs, in which event motion is denied.